The petitioner seeks an alternate writ of mandate to compel the respondent to hear an alleged petition for writ of error coram nobis filed in said court. Under the authority of 1, 2.  Lester v. Grant Circuit Court (1948), ante, p. 186,  78 N.E.2d 785, and the authorities therein cited, the petition is insufficient for two reasons. There is *Page 396 
no allegation that the petitioner ever served a copy of his petition for writ of error coram nobis upon the Attorney General as required by § 49-1937 Burns' 1933 (Supp.) (Acts 1945, ch. 3, § 1, p. 7, Acts 1947, ch. 196, § 1, p. 638), and until such service has been made he has no cause of action commenced in the Miami Circuit Court. Nor does the petition contain or have attached as exhibits "certified copies of all pleadings, orders and entries pertaining to the subject matter" in the respondent circuit court as required by Rule 2-35 of this court.
The petition is denied.
NOTE. — Reported in 81 N.E.2d 536.